Citation Nr: 0904354	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) and related depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision in which the RO 
denied the veteran's claim for an increased rating.  The 
Veteran perfected an appeal with regard to the denial of a 
rating in excess of 50 percent for PTSD and related 
depression.

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing 
at the RO; a copy of the transcript is in the record.


FINDING OF FACT

The veteran's PTSD and related depression has been primarily 
manifested by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
irritability; anxiety; near-continuous depression; panic 
attacks; insomnia, mild memory loss; suicidal ideation; 
difficulty in maintaining work and social relationships due 
to anger and irritability; and difficulty in adapting to 
stressful circumstances, resulting in occupational and social 
impairment with deficiencies in most areas such as work and 
family relationships; it has not been manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
maintain minimal personal hygiene; or disorientation to time 
or place.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 70 percent rating, but no more, for PTSD and 
related depression have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter dated in December 2005 
and post-rating letters dated in June 2006 and July 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA consistent with the holdings 
in Pelegrini, Dingess/Hartman, and Vazquez-Flores.  After 
issuance of the notice described above, and opportunity for 
the Veteran to respond, the January 2007 statement of the 
case (SOC) and the September 2008 supplemental SOC (SSOC) 
reflect readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, Social Security Administration (SSA) 
records, VA treatment records, articles about the USS 
Forrestal tragedy in 1967, and reports of VA examinations.  
In this regard, the Board notes that the veteran does not 
receive treatment by VA for his psychiatric disability.  Also 
of record and considered in connection with the appeal are 
the testimony and written statements provided by the Veteran, 
his wife, a friend, and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matter decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the matter decided on appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In a June 2004 rating decision issued in August 2004, the RO, 
in pertinent part, granted service connection for PTSD and 
related depression and assigned an initial 50 percent 
disability rating, effective October 9, 2002.  This decision 
was based on the fact that Veteran was serving aboard the USS 
Forrestal when an accidental rocket launch ignited a fire 
which raged for over day before finally being contained and 
claimed the lives of more than 130 seamen.  

A March 2003 Vet Center intake evaluation performed by Akers 
Counseling included a diagnosis of PTSD with symptoms of: 
anger/rage with a history of assault, depression with a 
history of suicidal ideation, hypervigilance, anxiety with a 
history of panic attacks, sleep disturbances with night 
sweats, flashbacks, memory issues, and limited social 
support.  On examination, the Veteran was oriented to time, 
place and person.  His appearance was neat and he was 
casually dressed.  His manner was friendly and cooperative, 
but also suspicious and defensive.  Speech was appropriate; 
affect was flat and blunted.  Motor activity was tense.  
Judgment was impaired and fair.  Evidence of delusions and 
disorganized thinking was noted.  The Veteran reported sleep 
disturbance, low to average energy level, and suicidal and 
homicidal ideation.  He had a history of multiple blue-collar 
jobs since military service (close to 100 jobs), none lasting 
more than three years.  The Veteran indicated that he had had 
problems dealing with stress of jobs and the people he dealt 
with.  He had been unemployed for over a year.  The Veteran 
had problems with maintaining long-term relationships, sought 
out companionship but "they just didn't last", moved around 
the United States-"no roots", and had a severely limited 
social support system-two friends and close to only one 
immediate family member.  He had ongoing alcohol 
abuse/dependence which started during military service.  A 
GAF score of 45-50 was assigned.

A June 2003 assessment performed by Akers Counseling, who had 
been providing VA fee-basis counseling to the Veteran since 
February 2003, reflects that the Veteran suffered from PTSD 
related to the Forrestal disaster and reported pronounced 
adjustment issues, including an erratic employment history 
(over 100 jobs in the past 30+ years), continual movement 
around the United States, four marriages, a limited support 
system (two friends, spouse and one family member), and a 
history of alcoholism as a means of desensitizing his 
memories of the Forrestal tragedy.  In psychotherapy, he 
presented anger/rage with a history of outbursts and assault, 
depression with reoccurring suicidal ideation, 
hypervigilance, heightened anxiety with repetitive panic 
attacks, sleep disturbances with night sweats, noted 
sensitivity to external and internal cues, flashbacks, 
cognitive and memory issues as well as decreased capacity for 
concentration.  The Veteran reported problems dealing with 
the stress of people and jobs and had been unemployed for 
over a year.  The diagnosis was PTSD and he was assigned a 
Global Assessment of Functioning (GAF) score of 44.

In statements received in September 2003, the veteran's wife 
noted that they had been married for twelve years; that the 
Veteran drank all the time, had few friends and little 
contact with his family; that he frequently was awake at 
night, checking the perimeter of his dwelling; and that he 
had not held a job in over a year, which was similar to a 
statement from a friend of the Veteran.  This friend reported 
significant alcohol use and argumentative behavior, as well 
as difficulty maintaining employment due to the veteran's 
argumentative behavior and hair trigger temper.  The 
veteran's friend also noted that the Veteran avoided 
reminders of his stressors and only talked about the 
Forrestal fire in the last six months.

At an April 2004 VA PTSD examination, the Veteran was poorly 
dressed, moderately clean and groomed.  He was oriented in 
time as well as place.  His responses to questions of content 
were readily given and demonstrated an adequate fund of 
knowledge.  He appeared an open and reliable historian.  
Speech was of a fairly regular rhythm, volume was somewhat 
low and monotonic.  Express cognitions were simply organized 
to topic with mild indication of poverty of thought; there 
was no indication of psychosis, delusional disorder, or 
organicity.  His affect was moderately restricted and 
somewhat blunted with respect to cognition.  His dominant 
mood was dysphoric and somewhat sad and depressed.  The 
Veteran reported daily intrusive thoughts and recollections, 
lasting two to four hours, which gave rise to moderate to 
moderately severe symptoms of anxiety,\ and agitation.  On 
occasion, he re-experienced flashbacks of the Forrestal 
incident and stated that he was unable to eat barbequed meat 
and/or charred meat secondary to smells and odors which he 
associates with that time.  The Veteran actively avoided 
closed spaces.  He reported a history of irritability in 
social interactions as indicated by three failed marriages, 
along with current, ongoing moderate marital discord.  The 
Veteran stated that he had a history of some 100 jobs over 
the past 30 years with irritability being a primary factor.  
He had sleep disturbance secondary to nightmares and 
uncomfortable sleep due to low back pain following a work-
related accident in 1970.  The Veteran reported dizzy spells 
which prevented him from working as a truck driver.  The 
examiner noted that the overall impact of the veteran's 
psychological distress had imposed difficulties for him in an 
occupational setting secondary primarily to difficulties in 
establishing and maintaining appropriate and effective 
working relations secondary to PTSD.  The Veteran also 
reported difficulties with motivation secondary primarily to 
depression, as well as difficulty in complex cognitive tasks 
which was secondary to PTSD and depression.  He indicated 
struggling with providing for his basic needs on a daily 
basis including personal hygiene.  The Veteran reported 
significance periods of dysphoric and depressed mood, along 
with symptoms of fatigue secondary to sleep disturbance as a 
result of chronic pain and PTSD, on an equal basis.  The 
diagnoses included chronic, moderately severe PTSD and 
depression NOS (Not Otherwise Specified), secondary to PTSD, 
and alcohol dependent (six pack of beer per day).  The 
Veteran was given a GAF score of 55 for both current and 
highest level of functioning in the last six months. 

April and November 2004 assessments performed by Akers 
Counseling, who continued to provide VA fee-basis counseling 
to the Veteran, reiterate the history provided in the June 
2003 assessment.  The Veteran was noted again to present with 
anger/rage with a history of outbursts and assault, 
depression with reoccurring suicidal ideation, noted 
hypervigilance, heightened anxiety with repetitive panic 
attacks, sleep disturbances with night sweats, noted 
sensitivity to external and internal cues, flashbacks, and 
memory issues.  Recent familial and financial issues had 
exacerbated the veteran's PTSD symptoms placing his marriage 
and housing at risk.  The recent death of his brother-in-law 
(his primary friend) and associated grief response had 
reignited memories of the Forrestal incident.  The diagnosis 
was PTSD and the Veteran was assigned GAF scores ranging from 
42 to 46.

In a December 2004 decision, an SSA administrative law judge 
noted that the Veteran last worked as a truck driver from 
December 2001 to late January 2002 and that, because of his 
PTSD, chronic obstructive pulmonary (COPD), hypertension, 
chronic back pain, degenerative disease of the lumbar spine 
with lumbar facet joint disease and L1 compression deformity, 
rule-out radiculopathy in the right leg, degenerative joint 
disease of the hands and wrists, and alcohol dependence.  The 
Veteran had not engaged in substantial gainful activity since 
September 30, 2001.  An August 2002 SSA psychiatric 
evaluation and a December 2002 SSA review, from a mental 
health standpoint, determined that the veteran's mental 
disorders were mild with no evidence of decompensation.  In 
medical testimony presented at an SSA hearing, a psychiatrist 
noted that the Veteran had been able to work while he had 
PTSD and indicated that because of his mental disabilities 
the Veteran exhibited mild restrictions of activities of 
daily living, moderate difficulties in maintaining social 
functioning, concentration, persistence, or pace, and no 
episodes of decompensation.

During a January 2006 VA PTSD examination, the Veteran 
complained of difficulty sleeping (nightmares that awaken him 
with a start) and flashbacks (feeling as if he is right back 
in the midst of the explosion and dying on the Forrestal).  
He was isolative and sad.  The Veteran could not watch movies 
involving fires or combat or watch or listen to news reports 
of fires or the current war.  He reported no previous 
psychiatric hospitalizations or emergency room visits, but 
added that he underwent inpatient alcohol detoxification 
while working for the Boeing Corporation between 1985 and 
1988.  The Veteran had attended AA and reported being 
abstinent from alcohol for the past year.  He denied and 
illicit drug use/abuse.

On mental status examination, his behavior, appearance and 
hygiene were appropriate.  Orientation was normal.  Affect 
and mood were mildly flattened with breakthrough anxiety.  
Communication was normal; speech was normal without any 
pressure.  Panic attacks and history of delusions were 
absent.  During examination, hallucinations and obsessional 
rituals were absent.  Thought processes were normal.  
Impaired judgment, impaired abstract thinking, and suicidal 
and homicidal ideation was absent.  Memory was with mild 
deficits, such as forgetting names, directions or recent 
events.  The diagnoses included PTSD and alcohol dependence, 
in remission.  A GAF score of 60 was assigned.  The VA 
examiner added that the Veteran was mentally capable of 
performing activities of daily living, had no difficulty 
understanding simple or complex commands, and did not appear 
to pose any threat of persistent danger or injury to self or 
others; however, the Veteran had difficulty establishing and 
maintaining effective work and social relationships due to 
angry irritability, emotional reactivity and social 
avoidance.

During an August 2008 VA PTSD examination, the Veteran 
reported an increase in his PTSD symptoms.  He was angry with 
the government about how Veterans are cared for and stated 
that he thought about suicide every day.  He did not care and 
was feeling depressed every day.  His current symptoms were 
ongoing depression, anger, and alcohol abuse, described as 
occurring constantly and having a significant effect on total 
daily functioning.  The Veteran was easily irritated, 
depressed, and hard to be around.  He reported having had 
trouble sleeping for 41 years, described as an inability to 
sleep more than 4 hours each night.  He had nightmares.  When 
describing his relationship with his wife, the Veteran stated 
it was variable.  Because of his mental condition, he stated 
that he had lost all of his friends as he has no tolerance 
for being around others.  He was not receiving any treatment 
for his PTSD nor had he received any within the past year.  
The Veteran reported no previous psychiatric hospitalizations 
or emergency room visits.  He had persistent and recurrent 
recollections of the Forrestal tragedy and he felt guilty 
about living while his friend died.  The Veteran suffered 
persistent and intense distress at exposure to similar events 
and had nightmares of stepping on and picking up dead and 
burned bodies.  His intense distress was exhibited in 
jumpiness when exposed to loud noises and intense fear of 
fires.  He has used alcohol at least once a day to help him 
cope with his anxiety and memories of the Forrestal incident.  

On mental status examination, the veteran's behavior, 
appearance and hygiene were appropriate.  His orientation was 
within normal limits.  Affect and mood were abnormal with 
depressed mood which occurs near-continuous and did not 
affect the ability to function independently.  The reasons 
were: he was depressed, angry, and irritable on a daily 
basis.  He was very angry at the government for how he 
perceived Veterans are being treated today.  The Veteran was 
irritable, depressed, and had been suicidal.  Communication 
and speech were within normal limits.  His concentration was 
poor due to his mind wandering.  Panic attacks were present 
and occurred more than once per week.  These attacks caused 
him to feel dizzy; he calmed himself down by sitting down, 
smoking a cigarette, and drinking a beer.   There was no 
suspiciousness or history of delusions or hallucination 
present.  During examination, no delusions or hallucinations 
were observed.  Obsessional rituals were present which were 
not severe enough to interfere with routine activities.  
Examples were needing to check everything before leaving the 
house to make sure that things were unplugged, due to his 
fear of fires in his home.  Thought processes were 
appropriate; abstract thinking was normal.  Judgment was not 
impaired.  Memory was impaired and the degree was mild with 
mild deficits, such as forgetting names, directions or recent 
events.  He had to make notes for everything, otherwise it 
was forgotten.  The Veteran had passive thoughts of death and 
"ongoing thoughts of not living any longer in a country full 
of communists where people are lied to and screwed."  
Homicidal ideation was absent.  The diagnoses included PTSD 
and alcohol abuse related to PTSD (alcohol used by the 
Veteran to cope with his emotions through the years).  A GAF 
score of 40 was given.  The VA examiner added that the 
Veteran intermittently was unable to perform activities of 
daily living (but he could provide self-care) because of his 
anger and low motivation.  He had difficulty establishing and 
maintaining effective work/school and social relationships 
due to anger and irritability and had difficulty maintaining 
effective family role functioning because of his 
irritability.  The Veteran had no hobbies at present.  He was 
unable to perform recreation or leisurely pursuits because he 
did not feel like doing any of his hobbies now; he sat around 
all day and drank.  The Veteran had no difficulty 
understanding commands, and did not appear to pose any threat 
of persistent danger or injury to self or others.  The 
prognosis for the psychiatric condition was poor; the Veteran 
did not believe that he could feel better; he was angry and 
depressed and still struggling with the memories of what he 
experienced in the war.  He continued to drink and had no 
interest in stopping. 

During the November 2008 Travel Board hearing, the Veteran 
testified that he had nightmares and suicidal ideation; and 
that he was awarded disability by SSA in part because of his 
PTSD.  He indicated that he had held over 100 jobs since his 
discharge from service; that he either left jobs or was 
fired; that he last worked in 2001; and that he was primarily 
a truck driver to get away from people.  The Veteran had been 
married four times-one lasted only 60 days, one lasted only 
6 months and another lasted between 8 and 9 months.  His 
current marriage has lasted 17 years; he admitted to becoming 
violent towards his wife.  He has two older brothers, one of 
whom he sees once every three months and the other he does 
not see.  The Veteran startles and angers easily.  He 
isolates himself from others, living in the country near a 
tree farm.  The Veteran admitted to having very few friends, 
being a loner, and having a drinking problem.  When he went 
places, he would go in the back door so he could always know 
what was going on.  The Veteran admitted to an obsessive 
compulsive behavior of unplugging items in the home before to 
goes anywhere due to his fear of fire.  He only sleeps about 
three hours a night

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's PTSD and related depression is currently 
evaluated as 50 percent disabling under Diagnostic Code 9411.  
The Board notes that psychiatric disabilities other than 
eating disorders are actually rated pursuant to the criteria 
of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit in Allen v. Principi, 237 F.3d 1368, 
1370 (Fed. Cir. 2001), concluded that 38 U.S.C.A. § 1110 does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability (PTSD) 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability 
(PTSD).  Thus, if the veteran's substance abuse problems are 
or were a symptom of his service-connected PTSD, those 
symptoms should be considered in evaluating the severity of 
the veteran's disability.  When it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected condition, such signs and symptoms 
must be attributed to the service-connected disability.  38 
C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores given by VA 
examiners of 60 in January 2006 and of 40 in August 2008.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and resolving doubt in favor of the 
Veteran, the Board finds that the veteran's PTSD and related 
depression more nearly approximates the criteria for a 70 
percent disability rating under Diagnostic Code 9411.  At no 
time have the veteran's symptoms approximate those of a 100 
percent rating.

Notably, the medical evidence does not reflect that the 
Veteran has such symptoms as gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to maintain minimal personal hygiene; and 
disorientation to time or place.  By contrast, the record 
reflects that, during the time period in question, the 
veteran's PTSD and related depression has been primarily 
characterized by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
irritability; anxiety; near-continuous depression; panic 
attacks; insomnia, mild memory loss; suicidal ideation; 
difficulty in maintaining work and social relationships due 
to anger and irritability; and difficulty in adapting to 
stressful circumstances.  Although an obsessional ritual was 
noted-unplugging electrical items before leaving his 
dwelling-it was not severe enough to interfere with routine 
activities.  Generally, the veteran's behavior, appearance 
and hygiene were appropriate.  His orientation, speech and 
communication were within normal limits.  There was no 
evidence of delusions or hallucinations.  These symptoms have 
been productive of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
or mood. 

After reviewing the record, and resolving doubt in favor of 
the Veteran, the Board finds that the overall medical 
evidence reflects a level of impairment most consistent with 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The medical 
record suggests that the veteran's PTSD and related 
depression has caused occupational and social impairment with 
deficiencies in most areas but not the total occupational and 
social impairment required for a 100 percent evaluation.  
Even the Veteran acknowledged that he was unemployable 
primarily due to his physical disabilities.  In order to 
warrant an evaluation in excess of 70 percent under 
Diagnostic Code 9411, the evidence must show that the 
veteran's PTSD is characterized by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to maintain 
minimal personal hygiene; or disorientation to time or place.  
This type of symptomatology is not shown in the veteran's 
case for the applicable time period.  Although some mild 
impairment in memory was noted on examination, both VA 
examiners indicated that the veteran's thought processes, 
abstract thinking, and communication were normal.  His 
judgment was not impaired and the Veteran did not appear to 
pose any threat of persistent danger or injury to himself or 
others.   

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates the total occupational and 
social impairment required for a 100 percent rating during 
the time period in question.  That is to say, the veteran's 
PTSD and related depression has been no more than 70 percent 
disabling during the entire period.  Therefore, the 
requirements for a 100 percent rating have not been met.  As 
the Board finds that the record presents no basis for 
assignment of more than a 70 percent rating for PTSD and 
related depression during this period, there is no basis for 
staged ratings of the disability pursuant to Hart.  Hart, 21 
Vet. App. at 509-10.  

Also considered by the Board is whether the veteran's PTSD 
and related depression warrants referral for extraschedular 
consideration.  The above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that his PTSD and 
related depression reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than the 70 percent rating already assigned 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
There is no indication that his PTSD and related depression 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
in question.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD and 
related depression.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for PTSD and related depression is 
granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


